Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  145725(98)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 145725
  v                                                                COA: 303683
                                                                   Macomb CC: 10-3875-FC
  ROBERT EARL PARKS,
             Defendant-Appellant.
  _____________________________________


         On order of Chief Justice, the motion by defendant appellant to withdraw his
  application for leave to appeal is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2012                     _________________________________________
                                                                              Clerk